Citation Nr: 1823739	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for hernia.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to January 1972, including service in Thailand from January 1969 to March 1970 and March 1971 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a February 2018 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the U.S. Air Force at the Korat Royal Thai Air Force Base (RTAFB) during the Vietnam Era as an aircraft maintenance specialist and had duties near the base perimeter.

 2. The Veteran has prostate cancer, and residuals thereof.

3.  Supraumbilical hernia was caused by treatment of the Veteran's prostate cancer.

4.  The Veteran has expressed his desire to withdraw his appeal for entitlement to service connection for skin cancer.


CONCLUSIONS OF LAW

1.  Prostate cancer is presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).

2.  Supraumbilical hernia is proximately due to the Veteran's service-connected prostate cancer.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2017).

3.  There is no alleged specific error of fact or law with regard to the Veteran's claim for entitlement to service connection for skin cancer appeal.  38 U.S.C. § 7105(d)(5) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a disability resulted from an injury or disease incurred in or aggravated by active service.  
38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

i.  Prostate Cancer

The Veteran contends service connection is warranted for prostate cancer because he was exposed to herbicide agents at Korat RTAFB while on active duty in Thailand from January 1969 to March 1970 and March 1971 to January 1972.  The Board agrees and grants service connection for the following reasons.

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including prostate cancer, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Veteran's service record reflects that he did not serve in the Republic of Vietnam, but did serve at Korat Airfield in Thailand from January 1969 to March 1970 and March 1971 to January 1972. 

Pursuant to its duty to assist, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (M21-1); Compensation and Pension (C&P) Bulletin, May 2010.  In the May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including Korat.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5. 

Thus, there are two critical issues to determine whether service connection is warranted on a presumptive basis in this particular claim: whether the Veteran was exposed to herbicide and whether the Veteran has prostate cancer.  The Board will initially address whether the Veteran was exposed to herbicide at Korat RTAFB. 

The Veteran avers that his service duties placed him near the perimeter at Korat RTAFB. In support of his argument, he submitted various lay statements and testimony describing his duties and service on and around the flightline of Korat RTAFB.  During a hearing with a decision review officer, the Veteran testified that there were 100-hour inspections and that many times this was done outside closer to the perimeter due to a lack of space in the hangars.  

A statement from D.R., who served with the Veteran at Korat RTAFB, was also received.  D.R. stated their work stations were the flightline and hangars and that the flightline was located on the base perimeter and in places 30 ft from the perimeter fence.  He also wrote their "living quarters were wood-framed buildings with screen sides (no windows) and were approximately 100 feet or less from the base perimeter."  See buddy statement received January 21, 2014.

Notably, the Veteran testified before the undersigned that he was permitted to reside off base for a portion of the time he was stationed in Thailand.  The Veteran contends he gained additional exposure to herbicide agents because of this, noting that he walked and waited around the perimeter to catch a bus to and from Korat RTAFB on a daily basis.  He testified that he had actual exposure from drinking fountains near the defoliated areas and blowing dust from those areas. The Veteran provided a map that identified the location of this bus stop as within 100 meters of the perimeter.  The source of the map is identified as "Department of the Air Force Master Base Plan Korat Air Base".  See military personnel record received January 11, 2013.   The evidence of record confirms the Veteran was granted permission by Col. B.S. to reside off base.  See military personnel record received December 20, 2016.

The service records provide support for the Veteran's statements that his duties brought him near the perimeter of the base.  Specifically, his military personnel records reveal his specialty was an aircraft maintenance specialist with the U.S. Air Force.  Additionally, his personnel records confirm he performed inspections and was a mechanic while at Korat RTAFB.  See, e.g., May 1969 Airman Performance Report. 

The Veteran's statements as to his service duties and living arrangements consistently bringing him near the perimeter of Korat RTAFB are consistent with the evidence of record.  In addition to proximity, the Veteran credibly reported his actual contact with herbicide residue.  As such, and with no evidence to weigh against those statements, the Board finds that the credible evidence of record supports a finding on a facts found basis that the Veteran's particularly described service as an aircraft maintenance specialist required him to work or transit close to defoliated areas on the perimeter of Korat RTAFB and be subject to exposure to an herbicide agent.

The Veteran provided records confirming he was diagnosed with prostate cancer in February 2011.  The Veteran filed his claim in March 2011 and underwent surgery in April 2011 to treat adenocarcinoma of the prostate.  The Veteran underwent VA examination in October 2012 to evaluate his claims.  The examiner noted the Veteran was diagnosed with prostate cancer in 2011 and that the cancer was currently in remission.  The examiner also identified residuals of prostate cancer and its treatment e.g. voiding dysfunction.  

The Board finds the evidence of record establishes that the Veteran has prostate cancer and that there is no evidence to rebut the presumptive relationship of such disease to the Veteran's herbicide exposure.  38 U.S.C. § 1113(a); 38 C.F.R. § 3.307(d).  Service connection is warranted.  38 C.F.R. § 3.309(e).

ii.  Hernia

The Veteran contends his hernia is due to surgery performed to treat his prostate cancer. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

As noted above, the Veteran underwent surgical treatment in April 2011 to address his prostate cancer.  The Veteran "developed a supraumbilical hernia at one the port sites" of his prostatectomy and had surgery to treat the hernia.  See April 2012 hernia operative report.  The postoperative diagnosis was incarcerated incisional hernia.  The October 2012 VA examiner, noted above, reviewed these operative notes and opined his current abdominal hernia is at least as likely as not due to the Veteran's prostate cancer surgery.  

In light of the evidence above, the Boards finds service connection for supraumbilical hernia is warranted as the hernia is the result of treatment for his herein granted service-connected prostate cancer.

III.  Withdrawal of Skin Cancer Claim

When there is no case or controversy, or when a once live case or controversy becomes moot, the Board lacks jurisdiction.  See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

At his February 2018 hearing, the Veteran conceded the denial of service connection for skin cancer and expressed his desire to withdraw the claim. 

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  Given that the Veteran's concession and express desire to withdraw, there remains no error of fact or law for the Board to address, and the appeal must be dismissed.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).



ORDER

Service connection for prostate cancer and its residuals is granted.

Service connection for supraumbilical hernia is granted.

The appeal of entitlement to service connection for skin cancer is dismissed.


REMAND

Posttraumatic Stress Disorder (PTSD)

As an initial matter, the Board notes that the RO considered the claim of entitlement to service connection for PTSD withdrawn in light of the fact that the Veteran did not initially contest his denial.  However, the Veteran did so in a notice of disagreement form received in December 2013.  The RO proceeded as though he had properly appealed and issued an SOC in October 2014 that adjudicated the PTSD claim.  The Veteran appealed the SOC in full in an October 2014 substantive appeal and has not since expressed a desire to withdraw the claim.  To the contrary, he made clear at his hearing he was interested in continuing his claim.  

The record contains three conflicting opinions on whether the Veteran has PTSD.  See December 2012 VA mental examination, December 2013 letter from Dr. B. and December 2013 disability benefits questionnaire filled out by Dr. L.W.  The Board will defer evaluating these opinions as remand is necessary to attempt to verify the Veteran's reported stressors.  Additionally, as the examiners differ on the correct diagnoses for the Veteran, the Board will characterize the Veteran's claim broadly as an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran has reported stressors of two plane crashes that resulted in 22 dead.  A December 2012 VA examiner stated the Veteran did not witness the crashes, but a December 2013 letter from Dr. B. indicates the Veteran was required to assist with the remains of the planes and the personnel.  The Veteran provided identifying information for one of these aircrafts (EC 121R USAF Serial Number 67-21495).  See statement received December 9, 2013.  The RO has not tried to verify the Veteran's reported stressors, but corroboration of the Veteran's stressors by credible supporting evidence is required.  See 38 C.F.R. § 3.304(f).

Additionally, the Veteran testified to receiving private mental health treatment for years from Dr. B, but hasn't seen him for a little while.  However, the most recent treatment notes of record from Dr. B are from May 2011 and the evidence of record does not reflect that reasonable efforts have been made to obtain updated treatment records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since January 2014.

2.  Request that the Veteran identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment, to include from Dr. B.  Reasonable efforts should be made to obtain all such treatment records so identified.

3.  Take appropriate steps to verify the Veteran's reported stressors, to include, if necessary, obtaining verification from Joint Service Records Research Center.

4.  Schedule the Veteran for a VA psychiatric examination.  After review of the record and interview of the Veteran, the VA examiner should comment on the following inquiries:

a) The examiner should identify any acquired psychiatric disorder that is currently manifesting, or that has manifested at any time during the pendency of the claim.  If the examiner finds PTSD was not a disability during the appeal period, the examiner should state so and provide rationale.

b)  For each acquired psychiatric disorder identified, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise caused by or aggravated by the Veteran's active service.

A complete rationale for each opinion expressed must be provided.

5.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court




	(CONTINUED ON NEXT PAGE)

 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


